         Case 1:16-cv-11949-LTS Document 116-4 Filed 02/26/19 Page 1 of 1


                                                       U.S. Department of Justice

                                                       Andrew E. Lelling
                                                       United States Attorney
                                                       District of Massachusetts

Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, Massachusetts 02210

                                                     February 20, 2019
By Email and First Class Mail
Tim Hoitink, Esq.
Assistant Attorney General
Office of the Attorney General
Commonwealth of Massachusetts
One Ashburton Place
Boston, MA 02108

       Re: Williams et al. v. DeVos, Civil Action No. 16-11949-LTS

Dear Attorney Hoitink:

       I am in receipt of your letter dated February 14, 2019, in which you seek my confirmation of
your description of a conversation that we had outside of Judge Sorokin’s courtroom on February 5,
2019. Specifically, you wrote that I stated, in effect, “the Department of Education is not treating
the DTR as a defense to repayment application except with respect to Plaintiffs Williams and
Taveras.” Letter at 2.

        I recall the conversation; however, my recollection of the substance of the conversation
differs from yours. Specifically, the Secretary’s position, and what I recall relaying to you, is that
the Secretary does not interpret the Court’s October 24, 2018 Order (ECF No. 99) in the above-
captioned action as requiring the Department of Education to take any action with respect to any
individuals other than the two named Plaintiffs in this matter. See Williams et al. v. DeVos, Civil
Action No. 16-11949-LTS, ECF Nos. 35 (dismissing the complaint to the extent that it sought relief
on behalf of persons other than the named Plaintiffs) and 99 (ordering the Secretary to take certain
action with respect to the claims of the two named Plaintiffs).

       Please feel free to call me should you have any further concerns regarding this litigation.

                                                     Very truly yours,

                                                     /s/ Jessica P. Driscoll

                                                     Jessica P. Driscoll
                                                     Assistant United States Attorney
